                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




 615 RIVER ROAD PARTNERS, LLC.,                                        Civ. No. 2:17-12659
                Plaintiff,                                                  OPINION
        v.
 BOROUGH OF EDGEWATER,
                Defendant.



John Michael Vazquez, U.S.D.J.:
       This matter comes before the Court on Defendant’s Borough of Edgewater’s motion to

dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). ECF No. 16. The

Court reviewed the parties’ submissions in support and in opposition, and considered the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

set forth below, the motion is DENIED.

 I.    BACKGROUND

       Plaintiff 615 River Road Partners (“Plaintiff”) brings this action against the Borough of

Edgewater (“Defendant” or “Edgewater”) and 100 fictitious individuals. See Compl., ECF No. 1.

Plaintiff asserts that Defendant violated its Equal Protection (Count One), Substantive Due Process

(Count Two), and First-Amendment (Count Three) rights by making it impossible for Plaintiff to

develop a parcel of land it purchased before expropriating it.

       According to the Complaint, Plaintiff purchased a parcel of land located in Edgewater,

New Jersey (the “Parcel”) in 2014. Id. ¶ 31. Though the Parcel was not zoned for residential use,

Plaintiff planned to turn the Parcel into a large housing development, including five high-rise

residential buildings (with 20% affordable-housing), public parks, and mass-transit improvements.
Id. ¶ 11. To do so, the Parcel required extensive and expensive environmental remediation. Id.

¶¶ 11, 33. Defendant facilitated that remediation by issuing permits. Id. Plaintiff also met with

Defendant to discuss its development plan before closing on the Parcel and repeatedly asked for

feedback on its plans. Id. ¶ 32. Once remediation was complete, Plaintiff expected that obtaining

zoning relief would be unproblematic, as “Edgewater has granted zoning relief in some form to

every similarly situated waterfront parcel.” Id. ¶ 12.

       Contrary to Plaintiff’s expectations, Plaintiff has not been able to obtain zoning relief.

Plaintiff alleges that—due to Edgewater’s government officials’ inappropriate connection to a rival

developer, Fred Daibes—Defendant has illegally obstructed Plaintiff’s efforts by (1) refusing to

meet with Plaintiff to discuss the development plan for three years; (2) imposing obstacles to

Plaintiff’s use-variance application, including requiring the application to be divided in two and

delaying its review for contrived reasons; and (3) after Plaintiff lost a lawsuit for automatic

approval of its zoning-relief application, voting to acquire the parcel by purchase or condemnation

for pretextual reasons. Id. ¶¶ 1, 12, 44, 97, 107-08.

       Plaintiff alleges these actions departed significantly from Defendant’s usual practice, in

which zoning-relief applications are quickly processed and approved. Plaintiff accuses Defendant

of engaging in the disparate treatment—culminating in pretextual condemnation—to benefit

Daibes. Defendant’s conduct is alleged to be part of a decades-long conspiracy involving Daibes,

his various companies, and Edgewater municipal officials. Id. ¶ 4. According to Plaintiff:


               Daibes and his Entities provide important Edgewater municipal
               officials and their families with, among other things, undisclosed
               cash payments . . ., employment at Daibes Entities and
               governmental agencies that are controlled by Daibes’ political allies,
               below-market rental apartments in Daibes-owned buildings, loans
               and credit facilities from the Daibes-controlled Mariner’s Bank, free
               use of a Daibes-owned restaurant, and the opportunity to purchase


                                                 2
               real property owned by Mariner’s Bank for a fraction of the fair
               market value.

Id. ¶ 5. In exchange, Edgewater officials allegedly act in Daibes interest at the “expense of

competing real-estate developers, low-income residents, and the public trust.” Id. ¶ 4.

       Consistent with the conspiracy, when Plaintiff purchased the Parcel, Daibes allegedly said,

“[T]hey should have come to me in the beginning. I own and built this town. Now it will be

condemned.”      Id. ¶ 57.    According to the Complaint, that is precisely what happened.

“Edgewater’s decision to condemn the property was made without public hearings, studies,

findings of any kind, or support from [Edgewater’s] own Master Plan.” Id. ¶ 13. The purported

reason to condemn the property—to relocate Edgewater’s small Public Works Department to the

Parcel 1—leaves it “as the only significant vacant parcel of waterfront property in the Borough that

has not been permitted [for] residential use.” Id. Coincidentally, Daibes owns other waterfront

parcels, that were re-zoned for residential use and on which he has built apartments like those

planned by Plaintiff. See id. ¶ 16.

       In response to Edgewater’s actions, Plaintiff initiated this three-count lawsuit, alleging

constitutional violations pursuant to 42 U.S.C. §§ 1983, 1988. In Count One, Plaintiff alleges that

Defendant violated its right to Equal Protection by “intentionally treating Plaintiff differently from

others similarly situated” with “no rational basis” while “acting under color of state law.” Id.

¶¶ 119-20.    In Count Two, Plaintiff asserts Substantive Due Process violations because

Defendant’s actions, taken under color of law, “were . . . not rationally related to a legitimate state

interest and/or were . . . motivated by bias, bad faith, and/or partisan political reasons or personal



1
  Defendant also plans to construct public parks and parking lots. Id. ¶ 45. But public parks and
parking were included in Plaintiff’s development plan, in which Plaintiff (not the taxpayers) would
fund construction. See id.


                                                  3
reasons unrelated to a proper governmental purpose, and shock the conscience.” Id. ¶¶ 125-26.

Count Three alleges violations of Plaintiff’s First Amendment rights because Defendant’s actions

were allegedly “based, in part, on [its] intent to retaliate against Plaintiff for” engaging in public-

interest litigation (discussed below). Id. ¶¶ 131, 135.

       This matter is not the first litigation to result from the above-described (and related)

conduct. In In re Borough of Edgewater, No. BER-L-6364-15 (“DJ Action”), Edgewater seeks a

declaration that its affordable housing plan meets the requirements of New Jersey law. Compl.

¶ 100. The state court granted Plaintiff’s motion to intervene “as a property owner in the Borough

seeking to build affordable housing.” Id. In this matter, Plaintiff alleges it is being retaliated

against for intervening in the DJ Action.

       Separately, Plaintiff filed 615 River Road Partners, LLC v. Edgewater Zoning Board of

Adjustment and John Candelmo, No. BER-L-2020-16 (“Zoning Action”). Compl. ¶ 106. In that

case, Plaintiff urged the court to deem Edgewater’s zoning board’s (“EZB’s”) delayed review of

its zoning-relief application violative of New Jersey law. Id. Plaintiff argued that because EZB

took longer than the statutorily prescribed time to review its zoning-relief application, it should

have automatically been deemed complete and approved. Id. ¶ 105. In June 2017, the court

granted Edgewater summary judgment, and Plaintiff appealed. Id. ¶ 106.

       In December 2016, Plaintiff filed another state-court action, captioned 615 River Road

Partners v. Borough of Edgewater, No. BER-L-0090-17 (“Overlay-Ordinance Action”). In the

Overlay-Ordinance Action, Plaintiff challenges a November 2016 ordinance adopted by

Edgewater that establishes an “overlay zone” to bookmark properties for affordable housing

construction. Compl. ¶ 109. Plaintiff is challenging the ordinance as arbitrary, capricious, and

unreasonable because it impermissibly treats similarly situated properties differently. Id. ¶ 110.



                                                  4
       In May 2017, Plaintiff filed yet another state action, captioned 615 River Road Partners,

LLC v. Borough of Edgewater, et al., No. BER-L-003638-17 (“iPark Action,” and together with

the above, “State Actions”). Compl. ¶ 111. Plaintiff filed the iPark Action after Edgewater

represented in the DJ Action that—due to the lack of completed affordable housing units—no

further certificates of occupancy would be issued for the “iPark Project,” a Daibes-involved

development. Id. ¶ 89, 113. After Plaintiff filed an Open Public Records Act request, they learned

an Edgewater official had issued two additional certificates. Id. ¶ 112. The court in the iPark

Action determined that Edgewater violated state affordable-housing laws and required iPark to

build seventy-five affordable-housing units. Id. ¶ 114.

II.    DISCUSSION

       Defendant moves to dismiss this matter under FRCP 12(b)(1) and 12(b)(6), arguing that

(1) the Court lacks subject-matter jurisdiction pursuant to the Rooker-Feldman Doctrine, (2) the

claims are not ripe, and (3) the Court should abstain on comity-related grounds. In lengthy

briefing, the parties vigorously disagree on all three points. See ECF Nos. 16, 18, 20, 28, 29-30,

40-41, 86, 91, 95.

       A.      Facial Versus Factual Challenge

       Federal Rule of Civil Procedure 12(b)(1) permits a motion to dismiss for lack of subject-

matter jurisdiction, while Rule 12(b)(6) addresses a motion to dismiss for failure” to state a claim

upon which relief can be granted.” Defendant urges the Court to consider facts beyond the

Complaint in analyzing all three of its three arguments. See MTD at 8-11. Thus, as to its Rule

12(b)(1) motion, Defendant makes a “factual” attack to the Court’s subject-matter jurisdiction.

       Normally, in analyzing Rule 12(b)(1) factual attacks, “no presumptive truthfulness attaches

to plaintiff’s allegations.” Int’l Ass'n of Machinists & Aerospace Workers v. Nw. Airlines, Inc.,



                                                 5
673 F.2d 700, 711 (3d Cir. 1982) (citation omitted). However, “[i]f the defendant raises no

challenge to the facts alleged in the pleadings, the court may rule on the motion by accepting the

allegations as true.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 177 (3d Cir. 2000), modified

by Simon v. United States, 341 F.3d 193 (3d Cir. 2003) (discussing Int’l Ass'n of Machinists &

Aerospace Workers, 673 F.2d at 711). And specifically as to arguments regarding a failure to

exhaust available remedies (i.e., Plaintiff’s ripeness arguments), analysis under FRCP 12(b)(6)

(accepting the allegations as true)—and not FRCP 12(b)(1)—is appropriate. Anjelino v. New York

Times Co., 200 F.3d 73, 87 (3d Cir. 1999).

        Here, Defendant’s arguments do not challenge the facts alleged in the Complaint. Rather,

Edgewater argues that the pending and anticipated State Actions deprive this Court of jurisdiction,

given their relation to the allegations here. See MTD at 12-14 (listing allegations in Complaint

before concluding Plaintiff “cannot maintain that [the alleged facts] are not inexorably intertwined

with the [Zoning Action]”); 15-25 (asserting unripeness for lack of finality); 25-40 (arguing for

abstention due to State Actions and their relation to the facts alleged). Therefore, the Court “may

rule on the motion by accepting the allegations as true,” Gould Elecs. Inc., 220 F.3d at 177, and

does so here.

        B.      Rooker-Feldman Doctrine

        Defendant asserts that due to the State Actions, this Court lacks subject matter jurisdiction

pursuant to the Rooker-Feldman Doctrine. MTD at 12-14, ECF No. 16. Established by two

Supreme Court opinions of the same name, the Rooker-Feldman Doctrine deprives federal courts

of jurisdiction where a federal suit follows a state suit. Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 163–64 (3d Cir. 2010). Four requirements must be met: (1) the

federal plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-court



                                                   6
judgment; (3) the judgment was rendered before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state judgment. Id. at 166 (quoting Exxon Mobil

Corp. v. Saudi Basic Indus., 544 U.S. 280, 284 (2005)).

       Here, none of the elements are satisfied for most of the State Actions. In this matter,

Plaintiff is raiding constitutional challenges to Defendant’s actions. Plaintiff is not asking this

Court to overrule state-court judgments. The only State Action that meets the first and third

elements is the Zoning Action. See Stone Aff, Ex. 9, Zoning Action Order and Opinion (June 14,

2017), ECF 16-4. However, the second and fourth elements preclude application of the Rooker-

Feldman Doctrine.

       With respect to the second element, when “a federal plaintiff asserts injury caused by the

defendant’s actions and not by the state-court judgment, Rooker–Feldman is not a bar to federal

jurisdiction.” Great W. Mining & Mineral Co., 615 F.3d at 167. “A useful guidepost is the timing

of the injury, that is, whether the injury complained of in federal court existed prior to the state-

court proceedings and thus could not have been ‘caused by’ those proceedings.” Id.

       Here, Plaintiff complains that Defendant violated its (1) Equal Protection, (2) Substantive

Due Process, and (3) First Amendment rights. Compl. ¶¶ 118-36. The alleged violations of those

rights, and the associated injuries, occurred before the Zoning Action Opinion was handed down,

or, in the case of the alleged improper condemnation, have nothing to do with the Zoning Action.

In other words, it is not the state-court judgment itself that allegedly injured Plaintiff, but

Defendant’s conduct which led to the State Action (i.e., subjecting Plaintiff to allegedly

unconstitutional conduct). Under these circumstances, Rooker-Feldman does not apply. See Great

W. Mining & Mineral Co., 615 F.3d at 166.




                                                 7
        The fourth element—that Plaintiff is inviting the Court to review and reject the state

judgments—is also lacking. “What this requirement targets is whether the plaintiff’s claims will

require appellate review of state-court decisions by the district court. Prohibited appellate review

consists of a review of the proceedings already conducted by the [state] tribunal to determine

whether it reached its result in accordance with law.” Id. at 169. Here, Plaintiff seeks no such

appellate review. Plaintiff does not request an order vacating the Zoning Action opinion. Cf.

Khalil v. New Jersey Div. of Child Prot. & Permanency, 594 F. App’x 88, 90 (3d Cir. 2015)

(applying Rooker-Feldman Doctrine where plaintiff sought to overturn state court decision to

terminate parental rights).       Instead, Plaintiff seeks relief from Defendant’s allegedly

unconstitutional conduct pursuant to a corrupt scheme. The Third Circuit has specifically pointed

to this type of claim as failing the “appellate review” element. See id. at 90-91 (explaining that

Rooker Feldman did not apply in Great West Mining & Mineral Co. v. Fox Rothschild LLP because

there, the Plaintiff alleged a conspiracy engineering the state-court result, thus violating plaintiff’s

independent right to an impartial forum, not challenging the state-court decision itself). It is

immaterial whether a judgment in Plaintiff’s favor would require this Court to reach a different

conclusion of law or fact than the state court. See Great W. Mining & Mineral Co., 615 F.3d at

169 (“When the [federal] court tries a matter anew and reaches a conclusion contrary to a judgment

by the [state] court, . . . the [federal court] is not conducting appellate review.” (cleaned up)).

        Therefore, the Rooker-Feldman Doctrine does not deprive this Court of jurisdiction.

        C.      Ripeness

        Defendant alternatively argues that Plaintiff’s claims are unripe, specifically because the

State Actions have not reached a final decision. MTD at 15-25.




                                                   8
        For Substantive Due Process and Equal Protection claims challenging the denial of a permit

or the lack of adequate compensation for expropriated property, “finality” and “exhaustion” rules

typically apply. Cty. Concrete Corp. v. Town of Roxbury, 442 F.3d 159, 164 (3d Cir. 2006). Such

claims are

                not ripe until (1) the government entity charged with implementing
                the regulations has reached a final decision regarding the application
                of the regulations to the property at issue (the “finality rule”), and
                (2) the plaintiff has unsuccessfully exhausted the state’s procedures
                for seeking “just compensation,” so long as the procedures provided
                by the state were adequate [(the “exhaustion rule”)].

Id. (citation omitted).

        However, in Blanche Road Corp. v. Bensalem Township, the Third Circuit ruled that claims

did not have to meet the finality and exhaustion requirements in the following circumstances:

                [W]here, instead of “appealing from an adverse decision on a permit
                application,” the plaintiff claimed that the defendant Township
                officers “deliberately and improperly interfered with the process by
                which the Township issued permits, in order to block or to delay the
                issuance of plaintiff’s permits, and that defendants did so for reasons
                unrelated to the merits to the application for the permits.”

Id. at 166 (quoting Blanche Road Corp. v. Bensalem Twp., 57 F.3d 253, 267-68 (3d Cir.1995)).

Even where plaintiffs receive a favorable final outcome (i.e., the permit is eventually granted), the

abusive government conduct gives rise to the constitutional claim, and “no further appeals [are]

necessary in order to have a ripe, final determination for a federal court to review.” Id.

        As discussed above, Plaintiff’s claims arise from Edgewater officials’ allegedly corrupt

conduct; Plaintiff is not appealing the State Actions or EZB’s application of the zoning law to the

Parcel. See supra Part II.B.2. The Equal Protection Count is based on Edgewater’s treatment of

Plaintiff differently than similarly-situated developers, in particular Daibes, due to Daibes’s

improper influence. See Compl. ¶¶ 118-23. The Substantive Due Process Count is based on



                                                  9
Plaintiff’s continuing harm due to an unfair permitting and condemnation process, not the outcome

of that process. See id. ¶¶ 124-28. And the First Amendment Count is based on the conduct

Edgewater officials already took, allegedly in retaliation for Plaintiff exercising its First-

Amendment rights. See id. ¶¶ 129-36. Therefore, like in Blanche Road Corp., the finality and

exhaustion rules do not bar Plaintiff’s claims. See Blanche Road Corp., 57 F.3d at 268. Cf. E&R

Enter. LLC v. Rehoboth Beach, 650 F. App’x 811, 814-15 (3d Cir. 2016) (declining to wave finality

requirement where plaintiff failed to plead factual allegations supporting their argument that city

officials “hijacked” the permit process).

        As finality and exhaustion are not obstacles, the Court must decide whether the claims are

sufficiently ripe under traditional considerations. “Ripeness is a matter of degree whose threshold

is notoriously hard to pinpoint.” NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d

333, 341 (3d Cir. 2001). “[T]wo fundamental considerations for determination of a ripeness

question [are]: (1) the fitness of the issues for judicial decision, and (2) the hardship to the parties

of withholding court consideration.” Id. (citation omitted).

        Here, both factors point toward ripeness. Regarding factor one, Plaintiff complains of

specific, past conduct and is not attempting an end-run around the State Actions. The parties are

also completely adverse. See id. at 341, n.8 (including “whether the claim involves uncertain and

contingent events that may not occur as anticipated or at all” and “whether the parties to the action

are sufficiently adverse” as relevant to factor one).

        As to factor two, Plaintiff faces an unfair dilemma if Defendant’s requested relief is

granted. Id. (“The ‘hardship’ consideration focuses on whether a plaintiff faces a direct and

immediate dilemma, such that lack of review will put it to costly choices.”). Defendant would

have the Court dismiss this matter and require Plaintiff to resubmit its zoning-relief application



                                                  10
even though Edgewater marches toward condemning the Parcel. See MTD at 2. Yet, Defendant

has commissioned an appraisal in moving towards condemnation. Pl. Sur-Reply at 2, ECF No. 40.

That appraisal was based on the Parcel’s current, non-residential zoning classification, and the

appraiser did not consider a change (and thus a higher valuation) because “the possibility of a

zoning change or use variance is so remote as to lack any reasonable possibility.” Id. The dilemma

for Plaintiff is that it is Edgewater that determines the feasibility of any zoning change. And due

to Daibes allegedly improper influence over Edgewater and the EZB, Plaintiff agrees with the

appraiser that a re-zoning application will be denied. Thus, Plaintiff is stuck. It can incur the

expense of submitting another rezoning application, the denial of which (allegedly assured by

Daibes’ influence) can be used in future condemnation proceedings to bolster the appraiser’s

determination of the likelihood of rezoning (and associated depressed valuation). Or, Plaintiff can

decline to re-apply, in which case Edgewater will stand on the appraiser’s valuation based on the

Parcel’s non-residential use zoning.

       Therefore, both “fundamental considerations” point in Plaintiff’s favor, see NE Hub

Partners, L.P., 239 F.3d at 341, and the claims are ripe for federal litigation.

       D.      Comity and Abstention Doctrines

       Defendant’s remaining arguments are that this Court should abstain pursuant to the

Burford-, Younger-, Colorado-River-, and Pullman-abstention doctrines, or alternatively “based

on comity.” MTD at 25-40.

       Abstaining pursuant to “Burford . . . is proper when questions of state law in which the

state has expressed a desire to establish a coherent policy with respect to a matter of substantial

public concern are presented.” Nat’l City Mortg. Co. v. Stephen, 647 F.3d 78, 83 (3d Cir. 2011).

Defendant contends New Jersey and local land-use laws are just this type of policy, and thus this



                                                 11
Court should abstain. MTD at 25-32. As the Third Circuit recently reiterated, “to trigger Burford

abstention, an action must challenge a state’s regulatory scheme, rather than actions taken under

color of the scheme. Gov't Employees Ins. Co v. Tri Cty. Neurology & Rehab. LLC, 721 F. App’x

118, 122 (3d Cir. 2018) (citing Addiction Specialists, Inc. v. Twp. of Hampton, 411 F.3d 399, 409-

10 (3d Cir. 2005)). Here, Plaintiff does not challenge New Jersey’s or Edgewater’s zoning, land-

use, affordable housing, or condemnation regimes. Instead, Plaintiff challenges Defendant’s

“actions taken under color of” those regimes. Id. Accordingly, Burford is inapplicable.

       Younger abstention is appropriate when (1) “there is a parallel, pending state criminal

proceeding.” Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (emphasis added). Younger

abstention has been narrowly extended to (2) “civil enforcement proceedings” and (3) “civil

proceedings involving certain orders that are uniquely in furtherance of the state courts’ ability to

perform their judicial functions.” Id. (citation omitted). Without citation, Defendant argues the

State Actions fit into the third category “because of the unique and Constitutionally mandated

affordable housing and eminent domain proceedings.” Reply at 19, ECF No. 28. But contrary to

Defendant’s assertion, “the third category of abstention-worthy disputes has been applied only to

a few exceptional types of cases . . . such as child custody proceedings, civil contempt orders, and

requirements for posting bonds pending appeal.” See Godfrey v. Upland Borough, 246 F. Supp.

3d 1078, 1094 & nn.73-74 (E.D. Pa. 2017) (collecting cases). The State Actions do not fit into

this, or any other, narrow category of abstention-appropriate cases. Therefore, Younger abstention

is inappropriate.

       “In Colorado River, the Supreme Court recognized that there are certain extremely limited

circumstances in which a federal court may defer to pending state court proceedings.” Ryan v.

Johnson, 115 F.3d 193, 195–96 (3d Cir. 1997) (citing Colorado River Water Conservation Dist.



                                                 12
v. United States, 424 U.S. 800, 817 (1976)). “A threshold issue that must be decided in any

Colorado River abstention case is whether the two actions are ‘parallel.’ If they are not, then the

district court lacks the power to abstain.” Id. “Generally, cases are parallel when they involve the

same parties and claims.” Id. Here, none of the State Actions involve the same claims. Therefore,

the actions are not “parallel,” and Colorado River abstention is inappropriate. See id.

       For Pullman abstention to apply, three “exceptional circumstances” must be present:

(1) “there must be uncertain issues of state law underlying the federal constitutional claims”;

(2) “the state law issues must be amenable to a state court interpretation which could obviate the

need to adjudicate or substantially narrow the scope of the federal constitutional claim”; and

(3) “an erroneous construction of state law by the federal court would disrupt important state

policies.” Planned Parenthood of Cent. New Jersey v. Farmer, 220 F.3d 127, 149 (3d Cir. 2000)

(cleaned up). When the policies underlying state or local laws are not being attacked, and “it is

rather the application of those policies by a single township that is at issue,” Pullman abstention is

inappropriate. Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 748 (3d Cir. 1982); see also

Colony Ins. Co. v. Troensa Constr., Inc., 17-cv-3577, 2018 WL 4676038, at *8 (D.N.J. Sept. 28,

2018) (finding Pullman abstention inapplicable where case “does not appear to turn on any

unsettled question of state law or important policy issue”).

       Here, the case does not appear to turn on any unsettled question of state law. Just like in

Heritage Farms, Inc. v. Solebury Township, this “is not simply a land use case. Rather the

plaintiffs have alleged that [Defendant] used their governmental offices to further an illegal

conspiracy to destroy plaintiffs’ constitutional rights.” Heritage Farms, Inc., 671 F.2d at 748.

Plaintiff does not attack any zoning-relief, affordable-housing, or eminent-domain regime, only




                                                 13
their allegedly unconstitutional application.     Therefore, like in Heritage Farms, Pullman

abstention is inapplicable. Id. at 748.

       In its final argument, Defendant asserts this Court should abstain “[b]ased on [c]omity.”

MTD at 37. However, “[f]ederal courts . . . have no more right to decline the exercise of

jurisdiction which is given, than to usurp that which is not given.” Sprint Commc’ns, Inc. v.

Jacobs, 571 U.S. 69, 77 (2013) (citation omitted). If jurisdiction exists, “a federal court’s

obligation to hear and decide a case is virtually unflagging.” Id. (citations omitted). As this Court

has jurisdiction to hear Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 & 1343, and Defendant

cites no convincing precedent or rule depriving this Court of that jurisdiction, the Court lacks

authority to abstain “based on comity.”

III.   CONCLUSION

       For the reasons set forth above, Defendant Borough of Edgewater’s motion to dismiss,

ECF No. 16, is DENIED. An appropriate Order accompanies this Opinion.




                                                  s/ John Michael Vazquez
Dated: April 30, 2019                             John Michael Vazquez, U.S.D.J.




                                                 14
